     Case 2:19-cv-13184-ILRL-DMD Document 87-6 Filed 10/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, LLC,

                    Plaintiff,

            v.

ALFREDO CRUZ, MICHELE ROSSI,
MICHELE HUDAK, MARISA NAQUIN,
SONYA BOURGEOIS, LISETTE BAYLE,
RENEE PASTOR, and DISCO AMIGOS
                                CIVIL ACTION NO. 19-CV-13184-ILRL-
SOCIAL AID AND PLEASURE CLUB,
                                DMD
                   Defendants.
                                                  JUDGE IVAN L.R. LEMELLE
DISCO AMIGOS SOCIAL AID AND
                                                  MAGISTRATE JUDGE DANA M.
PLEASURE CLUB,
                                                  DOUGLAS
                 Counterclaimant,

            v.

ETDO PRODUCTIONS, LLC, JERRY
LENAZ, and FRANCOIS CAMENZULI,

              Counter-Defendants.


                                             ORDER


       CONSIDERING Defendants’ Motion for Leave to File Motion in Limine Out of Time

and for an Expedited Ruling on the Motion in Limine (“Motion”) in the above-captioned matter,

and for good cause shown, the Court grants the Motion;

       IT IS HEREBY ORDERED that the Motion is GRANTED; and that Defendants’ Motion

in Limine is entered into the record with leave and is expedited to be heard on October ____, 2020,

making any memorandum in opposition due on or before October ____, 2020 and any reply

memorandum due on or before October ____, 2020.



                                                -1-
Case 2:19-cv-13184-ILRL-DMD Document 87-6 Filed 10/12/20 Page 2 of 2




 New Orleans, Louisiana, this ____ day of October 2020.




                                     IVAN L.R. LEMELLE
                                     UNITED STATES DISTRICT JUDGE




                                      -2-
